Name: Council Regulation (EEC) No 2879/76 of 23 November 1976 amending Regulation (EEC) No 1530/76 as regards the final date for application of a specific provision on the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs within the territory of another Member State
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  food technology;  processed agricultural produce
 Date Published: nan

 No L 331 /4 Official Journal of the European Communities 30 . 11 . 76 COUNCIL REGULATION (EEC) No 2879/76 of 23 November 1976 amending Regulation (EEC) No 1530/76 as regards the final date for application of a specific provision on the payment of aid for skimmed-milk powder dena ­ tured or processed into compound feedingstuffs within the territory of another Member State THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion for skimmed-milk powder dispatched to Italy as from 15 July 1976 ; Whereas, in accordance with the second subparagraph of Article 2 of Regulation (EEC) No 1530/76, the aforementioned provision in Regulation (EEC) No 986/68 applies only until 31 December 1976 ; whereas in view of the experience gained in applying this measure it seems advisable to delete the final date for its application , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 10 (2) thereof, Having regard to the proposal from the the Commis ­ sion , Whereas Article 3 ( 1 ), third subparagraph, of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 1 530/76 (4), provides that a Member State may grant aid for skim ­ med-milk powder produced in its territory if it is dena ­ tured or used for the manufacture of compound feedingstuffs within the territory of another Member State, whereas Member States have used this authoriza ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1530/76 the second subparagraph is deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1976. For the Council The President A. P. L. M. M. van der STEE (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 67, 1.5 . 3 . 1976, p . 9 . ( 3 ) OJ No L 169 , 18 . 7 . 1968 , p . 4 . (&lt;) OJ No L 170 , 29 . 6 . 1976 , p . 4 .